Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species 
Embodiment 1, Figures 1, 2 and 3A - a disc member [30] that may be substituted into the electrical switching apparatus and Thomson coil actuator therefor of FIG. 1, in accordance with one non-limiting embodiment of the disclosed concept;
Embodiment 2, Figures 1, 2 and 3B - another disc member [50] that may be substituted into the electrical switching apparatus and Thomson coil actuator therefor of FIG. 1, in accordance with another non-limiting embodiment of the disclosed concept; 
Embodiment 3, Figures 1, 2 and 3C - another disc member [90] that may be substituted into the electrical switching apparatus and Thomson coil actuator therefor of FIG. 1, in accordance with another non-limiting embodiment of the disclosed concept; 
Embodiment 4, Figures 1, 2 and 3D - another disc member [110] that may be substituted into the electrical switching apparatus and Thomson coil actuator therefor of FIG. 1, in accordance with another non-limiting embodiment of the disclosed concept;
Embodiment 5, Figures 1, 2 and 4A-4C - another disc member [130] that may be substituted into the electrical switching apparatus and Thomson coil actuator therefor of FIG. 1, in accordance with another non-limiting embodiment of the disclosed concept;
Embodiment 6, Figures 1, 2, 6A and 6B are front section and top section views, respectively, of a pushing rod [212] that may be substituted into the vacuum circuit breaker [2] and Thomson coil actuator [20 ]therefor of FIG. 1, for the pushing rod 12; and
Embodiment 7, Figures 1, 2 and 7 is a front section view of a portion of another disc member and pushing rod that may be substituted into the electrical switching apparatus and Thomson coil actuator therefor of FIG. 1, in accordance with another non-limiting embodiment of the disclosed concept
The species are independent or distinct because the mutually exclusive components on the various disc member and support member configurations. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/BERNARD ROJAS/           Primary Examiner, Art Unit 2837